Citation Nr: 0206240	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1979 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).


FINDINGS OF FACT

1.  The rating criteria in effect prior to November 7, 1996 
are more favorable to the veteran's claim.

2.  Prior to March 28, 2000, the veteran's paranoid 
schizophrenia was manifested by no more than considerable 
impairment of social and industrial adaptability.

3.  Since March 28, 2000, the veteran's paranoid 
schizophrenia has been manifested by active psychotic 
manifestations of such severity, depth and persistence as to 
produce total social and industrial adaptability; a Global 
Assessment of Functioning (GAF) scale score of 35 has been 
recorded.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for paranoid schizophrenia have not been met, prior 
to March 28, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, Part 4, Diagnostic 
Code 9203 (in effect prior to and since November 7, 1996).

2.  The criteria for an initial staged rating of 100 percent 
for paranoid schizophrenia have been met, effective March 28, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, Part 4, Diagnostic Code 9203 (in 
effect prior to and since November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case apprised the veteran of 
the law applicable in adjudicating the appeal, to include the 
criteria for an increased rating.  The correspondence 
reflects that the veteran's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there are any private treatment reports 
that could be obtained.  Additionally, the veteran has been 
afforded a VA examination in relation to the status of his 
service-connected disability at issue.  The Board notes that, 
at the December 2001 hearing, the veteran reported that he 
received treatment or evaluation for his psychiatric 
disability at the Iron Mountain and Milwaukee VA Medical 
Centers.  Reports from those VA facilities are of record.  
Additionally in April 2002, the veteran submitted medical 
reports dated from 1997 to 2000 to support his claim.  The 
reports are essentially duplicative of evidence previously 
considered by the RO or not pertinent to the issue on appeal.  
An attempt to obtain the veteran's Social Security 
Administration (SSA) reports was made in July 1998.  It was 
reported that the veteran's records could not be located.  In 
light of the aforementioned development and the rating 
evaluation award granted in this decision, the Board finds 
that no practical benefit would be served to the veteran by 
delaying appellate adjudication of this appeal.  Further 
development is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

On December 21, 1993, VA received the veteran's application 
for compensation based on a nervous disorder.  In February 
2000, VA granted service connection for paranoid 
schizophrenia and assigned a 30 percent evaluation under 
Diagnostic Code 9203 effective December 21, 1993.  The 
veteran appealed.  In June 2001, the rating was increased to 
50 percent, effective December 21, 1993.  As such, the 
initial claim remains open and, if appropriate, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to November 7, 1996, a 100 percent rating for 
schizophrenia, paranoid type, required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability; a 70 percent rating required lesser 
symptomatology productive of severe impairment of social and 
industrial adaptability; and a 50 percent rating required 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203.

Social integration is one of the best demonstrations of 
mental health and reflects the ability to establish (together 
with the desire to establish) healthy and effective 
interpersonal relationships.  38 C.F.R. § 4.129 (1996).  In 
evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

The Ratings Schedule for Mental Disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52695-52702 
(October 8, 1996).  Effective November 7, 1996, under the new 
criteria, a 100 percent rating requires total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships. 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203.

When evaluating the mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered and the evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  A GAF score of 31 to 40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  A 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Factual Background

The service medical records are silent for an acquired 
psychiatric disorder, although the veteran reported 
"frequent trouble sleeping" on the March 1985 Report of 
Medical History.

A notation from SSA shows that the veteran has been receiving 
Social Security disability benefits since 1990 with a primary 
diagnosis of schizophrenia, paranoid, and other functional 
psychotic disorders.

Medical reports from the Dickinson-Iron County Counseling 
Center Social Work Assessment dated from 1991 to 1994 are of 
record.  An August 1991 psychiatric note reflects essentially 
normal findings on objective examination except for a flat 
affect, the inability to interpret proverbs, and anxiousness.  
The diagnosis was delusional disorder, persecutory.  An 
August 1992 psychiatric note reveals normal findings, and an 
assessment of delusional disorder, after the veteran denied 
having paranoid schizophrenia.  

An August 1993 social work assessment/intake evaluation 
report shows that his parents were unwilling to let him live 
with them because of his aggressive behavior.  It was noted 
that the veteran received treatment for uttering and 
publishing.  On mental and emotional status, the veteran 
denied being depressed, or having suicidal or homicidal 
thoughts, or sleep and appetite disturbances.  No 
hallucinations were present and his thoughts were free of 
delusions.  He reported being lonely.  The provisional 
diagnosis was delusional disorder with a global assessment 
scale (GAS) score of 60.  

In September 1993 the veteran reported no psychiatric 
complaints and objective findings were essentially normal.  
The veteran's hygiene, grooming, and eye contact were good, 
his affect was appropriate to circumstances, his mood was 
said to be "okay, not depressed", he denied suicidal and 
homicidal ideation, and he was not overly delusional although 
he was quite guarded and suspicious.  His speech was coherent 
and normal in rate and flow without blocks, loose 
associations, pressure or flight of ideas.  He was well 
oriented to time, place, and person.  His memory was intact 
and he was in touch with reality.  The veteran denied and the 
examiner could not elicit any active symptoms of psychosis.  
A July 1994 termination summary reflects a GAS score of 60.

A December 1993 medical certificate reflects the veteran was 
diagnosed with paranoid schizophrenia in May of 1989.  The 
veteran had a history of paranoia, delusional disorders, and 
hearing voices.  It was reported his symptoms had improved to 
include decreased suspiciousness and decreased hearing of 
voices.  Objective evaluation revealed that the veteran was 
alert, pleasant, and oriented.  The assessment was paranoid 
schizophrenia-stable.  

A February 1994 VA examination report indicates that the 
veteran reported he was unemployed and had been receiving 
Social Security disability for paranoid schizophrenia since 
October 1990.  He reported living with his parents and having 
three part-time jobs (the longest lasting six months) since 
separation from service.  The veteran reported a history of 
paranoia and grandiose delusions and reported sleep and 
appetite disturbance.  He denied audio/visual hallucination 
and suicidal and homicidal ideation and reported an adequate 
relationship with his family and friends.  His activities 
included playing cards, fishing, and occasional skiing.

Examination revealed a somewhat peculiar affect:  he sat on 
the side of his chair leaning forward throughout the 
examination and had an intense look and stare at times.  His 
speech was coherent, logical in presentation and without 
pressure speech or circumstantiality.  He was also well 
groomed with good hygiene.  It was reported that the veteran 
was one-half hour late for the appointment and was confused 
as to time.  The diagnosis was paranoid schizophrenia.

In February 1994 the veteran was hospitalized at Marquette 
General Hospital for difficulties with low mood, appetite 
disturbance, thoughts of hopelessness, sleeplessness, and 
increasing despondency.  He received treatment.  The 
discharge diagnosis was schizoaffective disorder, acute 
exacerbation, and probable cannabis abuse.  It was also 
reported that the veteran's cannabis use could have a 
contributory effect towards his increased paranoia and 
depressive symptoms.

In November 1994 the veteran was admitted into the Mendota 
Mental Health Institute for competency testing.  Mental 
status examination was essentially normal.  The Axis I 
diagnoses were: history of schizophrenia; history of 
substance abuse; and rule out delusional disorder and 
schizoaffective disorder.  The GAF score was 65.

VA medical reports dated from 1994 to 1996 show that the 
veteran continued to receive treatment and medication.  In 
February 1994 the assessments were schizophrenia and 
depression, and in September his schizophrenia was noted to 
be stable.  In June 1995 it was noted that the veteran had 
recent trouble with the law for check writing.  The 
assessment was schizophrenia.  A clinical entry in September 
shows that the veteran had a follow-up visit scheduled for 
October and that he was mild only without thoughts of self-
harm.  The October 1995 psychology note reflects complaints 
of depression.  Objectively, the veteran was alert and 
coherent.  He denied audio or visual hallucination or 
delusions.  No evidence of active psychosis or 
suicidal/homicidal ideation was detected.  He had fair 
insight ability.  It was reported that the veteran seemed 
stable and although he described himself as depressed, he did 
not appear to be depressed.  

A March 1996 clinical entry reflects after being released 
from jail for kidnapping his parents, the veteran reported 
being depressed and reported difficulty with sleeping.  His 
concentration was okay and his appetite was good when not 
drinking.  He was alert and oriented times three and made 
good eye contact.  His speech was somewhat pressured.  The 
veteran was prescribed Zoloft.  A December 1996 progress note 
reflects that the veteran's medication was working well; he 
denied paranoid thoughts or hallucinations; he was alert and 
had good eye contact; and he continued to live with his 
parents.  A March 1997 clinical entry reflects that the 
veteran was hostile, threatening, and paranoid.  He, however, 
denied plans to hurt himself or others but exhibited anger.  
Schizophrenia-paranoid type was noted.  Reports thereafter 
show continued treatment.  

An April 1997 report from the Northpointe Behavioral 
Healthcare System indicates that the veteran was causally 
dressed and neatly groomed; his communications were 
receptive; his self perception was somewhat low; his 
character and demeanor were calm; and he established rapport 
quickly based on a cooperative attitude.  His affect was 
appropriate to his mood.  The veteran acknowledged having 
thoughts of suicide at times; he was oriented to time, place, 
person and situation; his stream of thought was normal; 
content was clear, lucid, and goal directed; and he indicated 
that he did not have a history of delusional thinking and 
heard voices on two separate occasions.  It was reported that 
the veteran expressed some insight, had a supportive family, 
and was motivated to make changes in his life.  The diagnoses 
were history of schizoaffective disorder; psychosis not 
otherwise specified; paranoid disorder; delusional disorder; 
and schizophrenia paranoid type.  The GAF score was 58, the 
highest in previous year was 55.  In May 1997 the GAF score 
was increased to 68.

In May 1997 the veteran was hospitalized at the VA Medical 
Center in Milwaukee, Wisconsin, for complaints related to 
paranoia and depression.  The veteran reported persecutory 
ideas about authority figures and that minor stresses caused 
him to be "out of control."  On mental status examination, 
the veteran was alert and oriented times three; well groomed; 
and had good eye contact during the interview.  He was 
somewhat evasive when answering due to lack of content and 
specifics.  His speech was normal in rate and amount; his 
psychomotor level was normal; his mood was "depressed" and 
affect was flat; and his thought process was logical and 
goal-oriented.  The veteran reported no visual or auditory 
hallucination, suicidal or homicidal ideation.  No obvious 
paranoia or delusions were reported.  Insight was fair.  It 
was reported that the veteran's paranoia appeared to be 
baseline:  he was not overtly paranoid, except perhaps in 
lacking detailed disclosure when questioned.  Depression was 
also reported.  It was reported that Zoloft had been used to 
treat his mood problems, although its efficacy had decreased 
after approximately four months.  The relevant diagnoses were 
schizophrenia, paranoid type, and depression, not otherwise 
specified.

The veteran underwent a VA examination on March 28, 2000.  
The veteran reportedly heard voices "quite often, day and 
night."  He experienced auditory hallucinations when around 
people or even alone when listening to the television or 
music.  The voices told him that people were going to kill 
him or that people had him under surveillance.  At times, he 
became paranoid or more anxious when hearing the voices.  He 
also reported being depressed when he heard them because he 
knew the voices were not real.  The veteran reported 
delusions and claimed people wanted to poison, drug, and kill 
him.  He added at times he felt superior religiously, and 
explained God gave him a special gift of healing and helping 
people.  He added that he used to go to church but he felt 
that the pastor was stealing his thoughts.  He complained of 
difficulty with short-term memory, concentrating, intrusive 
delusional thoughts, and persecutory fears.  

On examination, the veteran was lucid, oriented, alert, and 
cooperative.  He was coherent, logical, and goal-oriented in 
his thinking.  His speech was not irrelevant or 
circumstantial.  He did not exhibit a disorder of formal 
thought or any other issues associated with thinking.  His 
affect was somewhat dull, limited in amplitude and variation.  
He complained that he was depressed much of the time because 
of the toll his schizophrenia had taken on his life.  He 
reportedly felt his best when he was around children.  The 
veteran reported people were stealing his thoughts and that 
he had difficulty relating to women.  After examination, the 
examiner wrote that, despite his antipsychotic medication, 
the veteran continued to report positive, primarily paranoid 
symptoms of schizophrenia which seriously, if not markedly, 
impaired his occupational and social functioning.  The 
diagnoses were schizophrenia, paranoid type, chronic.  The 
GAF score was 35.  

In July 2000, the veteran reported that he had not cared for 
children in a while because he was afraid of hurting them.  
He also stated that he could not work because he was afraid 
of people and that they stole his thoughts.  

VA medical reports dated from June to October 2000 are also 
of record.  In June 2000, the veteran reported hearing voices 
which made him feel anxious and paranoid.  He isolated 
himself at home because he felt people were plotting against 
him.  Mental examination revealed that his speech and affect 
were essentially unchanged.  He was anxious.  His thought 
process was linear and there were no delusions, 
hallucinations, etc.  He reported auditory hallucinations at 
home but this was not grossly evident in any way during the 
interview.  The assessment was schizophrenia with possibly a 
slight increase in symptoms.  

An August 2000 note reflects that the veteran presented with 
a flat affect and verbalized coherent, rational cognitive 
processes.  His problem was severe, a persistent psychotic 
disorder involving auditory hallucinations.  He reported 
hearing voices "all the time" despite taking anti-psychotic 
medication.  The veteran described avoiding crowds and 
removing himself from social situations due to mental 
confusion and anxiety.  He also reported a depressed mood, 
but minimized any distress.  He denied suicidal and homicidal 
ideation.  The diagnostic impressions were schizophrenia, 
paranoid type and preoccupation with frequent auditory 
hallucinations.  The current GAF score was 55.

In October 2000, the veteran received follow-up treatment.  
He reported hearing voices several times a day and feeling 
paranoid.  He stated he goes for walks and goes hunting but 
otherwise rarely gets out of the house.  Mental status 
examination revealed that the veteran was well groomed; he 
had a neutral affect which was somewhat blunted despite his 
report of increased anxiety; his thought processes were 
linear; and he exhibited no sign of any delusions or active 
hallucination.  The assessment was schizophrenia and alcohol 
abuse with some worsening of symptoms since the decrease in 
Olanzapine.

The veteran presented testimony at a hearing held at the RO 
in November 2000 and a hearing which was held at the RO 
before the undersigned in December 2001.  The veteran 
testified his paranoia had worsened.  He heard voices all the 
time, felt nervous around people, and although he got along 
with his parents he did not see them much, he remained in the 
basement most of the time.  He stated that he had had three 
or four part-time jobs.  He quit three of them and was fired 
from the others.  His disability interfered with employment 
because he could not remember his tasks, he forgot to bathe 
at times, and had difficulty driving because of 
hallucinations.  The veteran testified he heard voices 
telling him that children steal souls and he should kill 
them.  The voices also told him that he was the devil.  He 
testified he saw animals in his basement.

Analysis

After carefully reviewing the "old" and the "new" 
schedular criteria, the Board finds that the "old" 
schedular criteria are more favorable to the veteran's claim.  
Karnas, supra.  Thus, it will be applied below.  The evidence 
of record in this case establishes that the criteria for an 
initial rating in excess of 50 percent prior to March 28, 
2000, have not been met, and, when resolving all reasonable 
doubt in favor of the veteran, effective March 28, 2000, the 
criteria for an initial staged rating of 100 percent are met.

Prior to March 28, 2000, the veteran's disability picture 
fails to meet the requirements for a rating in excess of 50 
percent.  While the veteran has been in receipt of Social 
Security benefits since October 1990, the medical evidence 
fails to show that his paranoid schizophrenia was productive 
of severe impairment of social and industrial adaptability.  
From 1991 to 1997 the veteran complained of depression and 
reported a history of paranoia; however, objective findings 
remained essentially normal.  In sum, clinical findings 
reflect that the veteran was alert, pleasant, and oriented to 
time, place, and person.  No evidence of audio or visual 
hallucination, delusions, or any other type of active 
psychosis was noted.  Clinical findings also fail to reveal 
homicidal or suicidal ideation.  Social Word Assessments and 
Intake Evaluation Reports dated from 1993 to 1994 show 
essentially normal findings with GAS/GAF scores ranging from 
60 to 65; VA examination report dated in February 1994 
reveals no evidence of pressured speech or circumstantiality 
and good hygiene; although the veteran was hospitalized in 
February and November 1994, the GAF scale score was 65; and 
VA medical reports dated from 1994 to 1996 show that the 
veteran's disability picture remained stable.  Additionally 
in April 1997 his affect was appropriate to mood; he was 
oriented to time, place and person; his stream of thought was 
normal; and his content was clear, lucid, and goal directed.  
The May 1997 hospital report indicates that the veteran 
reported no visual or auditory hallucination, paranoia, or 
delusion.  Based on the foregoing, the veteran's disability 
picture does not more nearly approximate the criteria 
demonstrative of severe impairment of social and industrial 
adaptability.  Accordingly, an increased rating is not 
warranted.

As a note, even when considering the "new" criteria from 
October 1996 to 1997, the requirements for a rating in excess 
of 50 percent have not been met.  As previously noted, the 
veteran's disability picture was not manifested by suicidal 
ideation, speech intermittently illogical, obscure or 
irrelevant, or neglect of personal appearance and hygiene.  
Instead, his judgment was goal directed, his thinking was 
logical and lucid, and his mood was essentially good.  The 
veteran's symptoms were not productive of occupational and 
social impairment with deficiencies in the area of work 
school, family relations, judgment, thinking or mood.  Thus, 
an increased rating in this regard is not warranted.

Effective March 28, 2000, the criteria for a 100 percent 
rating are met.  At this time, the evidence establishes that 
the veteran's paranoid schizophrenia is manifested by 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  It is acknowledged that the March 
2000 VA examination report and medical reports dated in June 
2000 show no evidence of a thought or mood disorder.  In 
addition, in August 2000 the veteran's GAF scale score was 
55.  However, it is also acknowledged that the March 2000 VA 
examination report shows that the veteran's affect was dull, 
limited in amplitude and variation.  The veteran complained 
of depression and reported positive for paranoia.  The 
examiner concluded in spite of the veteran's antipsychotic 
medication, the veteran continued to report positive, 
primarily for paranoid symptoms of schizophrenia which 
seriously, if not markedly, impaired his occupational 
functioning.  The GAF scale score was 35.  Additionally, VA 
outpatient treatment reports in 2000 show that the veteran 
continued to hear voices which made him paranoid and anxious.  
The report also notes an increase in the veteran's symptoms.  
After reviewing the positive and the negative evidence of 
record, the Board finds that the evidence is in equipoise; 
thus, with resolution of doubt in the veteran's favor, the 
criteria for an initial rating of 100 percent, effective 
March 28, 2000, are met.  Fenderson, supra; Meeks v. Gober, 
216 F.3d 1323 (Fed. Cir. 2000); 38 C.F.R. § 4.3.  To this 
extent only, the appeal is granted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9203 (in 
effect prior to November 7, 1996). 


ORDER

An initial rating in excess of 50 percent for paranoid 
schizophrenia prior to March 28, 2000, is denied.

An initial staged rating of 100 percent for paranoid 
schizophrenia effective March 28, 2000, is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

